Citation Nr: 0423390	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to February 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran testified during a hearing before the undersigned 
in Seattle in January 2003.


FINDING OF FACT

A chronic low back strain had its onset in service.  


CONCLUSION OF LAW

A chronic low back strain was incurred in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the claim is being granted, any VCAA omissions are of 
no prejudice to the veteran.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

A May 1988 service medical record indicates that the veteran 
complained of back pain for 1 week.  Inspection revealed some 
tenderness with range of motion.  The assessment was 
lumbosacral strain, mechanical, mild.  

On service separation examination in January 1990, clinical 
evaluation of the veteran's spine, lower extremities, and 
neurologic system was normal.

A July 2001 private medical record indicates that the veteran 
had had recurrent low back injuries and that the original 
injury had been in the military.

An August 2001 private radiographic report indicates that 
X-rays of the lumbar spine revealed normal alignment with 
moderate narrowing of the L4-5 disc.  The lumbar spine and 
sacroiliac joints otherwise looked normal.  

A September 2001 letter from a private physician indicates 
that the veteran told the physician that in 1987 while in the 
navy he sprained his lower back and managed to stay on duty 
but was never free of back pain thereafter.  In 1995 he was 
in a mall working when he fell down and injured his back.  He 
did not lose time from work and a workman's compensation 
board claim was denied.  The back pain was aggravated 
following that injury and continued to bother him off and on.  
Since July 2001, he began to have constant pain in the lower 
back which was more disabling.  Examination findings included 
some soreness in the lower back on lateral flexion movements.  
The opinion was that the veteran had back and thigh pain of 
lumbar discogenic origin.  

A February 2002 letter from a private physician indicates 
that the veteran had been a patient of the medical clinic 
since May 1996 and that the private physician first met him 
in August 1998 when he came in with low back pain for one 
month, with worsening, including radiation to the toes of his 
right foot, for 48 hours.  This was a recurrent problem, 
since an injury about 10 years previously.  In August 1999, 
he was seen for another recurrence of his low back pain, this 
time without any radiation.  In July 2001, he was seen for 
another occurrence of his low back pain, with radiation to 
the right thigh.  He was walking slowly, bent forward, and 
had spasm of his right lumbar paraspinal muscles.  He was 
seen again in July 2001, August 2001, October 2001, November 
2001, December 2001, and January 2002.

In August 2002, a private physiotherapy clinic advised that 
the veteran attended the clinic for physiotherapy.  The dates 
of service and diagnosis were not able to be noted because he 
was initially enrolled sometime in 1992 and their records and 
files dated back only 7 years.  The clinic was able to 
confirm that the veteran was once a patient because his 
personal information was stored in their old software billing 
system.

During the hearing before the undersigned in January 2003, 
the veteran testified that since he got out of service, he 
had lived with constant back pain, and that there had not 
been a day without pain since he left the military.  He went 
to the first doctor after service in 1990 or 1991.  That 
doctor's records were destroyed.  That doctor sent him to 
physical therapy, and the physical therapist had provided VA 
a letter.

In this case, the May 1988 service medical record is credible 
evidence of an in-service lumbosacral strain.  Furthermore, 
the Board finds that there is credible evidence of chronicity 
of symptomatology since service.  The history in the private 
medical records is competent and credible evidence concerning 
continuity of symptomatology, as is the veteran's hearing 
testimony regarding chronicity of symptomatology since 
service.  There is also credible medical evidence of a 
relationship between the veteran's current disability and the 
continuity of symptomatology.  The September 2001 letter from 
the private physician reports continued back pain 
symptomatology and opines that the veteran has back pain of 
lumbar discogenic origin.  Other documents reflect a 
diagnosis of strain.

While a chronic low back condition was not found on service 
separation examination in January 1990, there is no report of 
medical history contained in the file from the time of the 
separation examination.  There are records which show 
treatment since 1992, and there is credible history in 
medical records and credible testimony concerning continuing 
symptomatology.  The evidence of continued symptomatology 
outweighs the negative evidence.

In light of the above, service connection is warranted for a 
chronic low back strain.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).


ORDER

Service connection for chronic low back strain is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



